Advisory Opinion by Mr. Justice Yantis. To the Illinois Emergency Belief Commission: Pursuant to your request for an Advisory Opinion, based" upon the foregoing statement of facts submitted by you in the matter of the claim of Dominick Ficarrotta vs. Illinois Emergency Belief Commission, the following opinion is submitted, based upon the aforementioned statement. We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment; that under the provisions of Section 8 (c) of said Act, said commission is liable for serious and permanent disfigurement suffered by claimant on the 24th day of February, 1936 consisting of a permanent scar extending across the bridge of claimant’s nose and to the left side thereof which, under the usual rules applied by the Industrial Commission in such matters, as appears from the record, would warrant an award of One Hundred Twenty Five ($125.00) Dollars; to which sum claimant is therefore entitled; the payment of such sum to be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.